              Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    KARRIE CINGOLANI, on behalf of herself and
    other similarly situated employees,                      Civil Action No. 1:20-cv-00033

                          Plaintiff,                         Judge Susan Paradise Baxter

          v.                                                 Collective and Class Action Complaint

    ALLIANCE VISITING NURSES d/b/a VNA                       JURY TRIAL DEMANDED
    ALLIANCE and CONCORDIA LUTHERAN
    MINISTRIES,

                          Defendants.

                            FIRST AMENDED NATIONWIDE
                      COLLECTIVE AND CLASS ACTION COMPLAINT

         Karrie Cingolani (“Plaintiff”), by and through her undersigned attorneys, hereby makes the

following allegations against Alliance Visiting Nurses d/b/a VNA Alliance (“Defendant” or “VNA

Alliance”)1, alleging that Defendant failed to pay Plaintiff and other similarly situated employees

statutory minimum wages, and overtime compensation for reported hours worked over forty (40)

in a week, in violation of the Fair Labor Standards Act (“FLSA”) and Pennsylvania wage and hour

law as well as common law.

                                       SUMMARY OF CLAIMS

         1.       Plaintiff brings this action as a collective action to recover unpaid wages under the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA” or the “Act”).




1
  Plaintiff initially named Concordia Lutheran Ministries as a Defendant in this Action. After
discussion with Defendant’s counsel, Plaintiff has agreed to remove Defendant Concordia
Lutheran Ministries as a Defendant and will file a Notice of Dismissal without Prejudice after
this First Amended Complaint is filed.
                                                    1
            Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 2 of 19



       2.       In particular, Plaintiff brings this suit, under Section 216(b) of the FLSA, on behalf

of the following similarly situated persons:

                All current and former Field Nurses who have worked for Defendant
                within the statutory period covered by this Complaint and elect to
                opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b) (the
                “FLSA Collective”).

       3.       In addition, Plaintiff also brings this action as a Pennsylvania state-wide class action

to recover unpaid wages under the Pennsylvania Minimum Wage Act of 1968 (“PMWA”), the

Pennsylvania Wage Payment and Collection Law (“WPCL”), and Pennsylvania common law (the

“PA State Laws”).

       4.       Specifically, Plaintiff brings this suit on behalf of a class of similarly situated

persons composed of:

                All current and former Field Nurses who have worked for
                Defendants in the Commonwealth of Pennsylvania during the
                statutory period covered by this Complaint (the “PA Class”).

       5.       Plaintiff alleges on behalf of the FLSA Collective that they are: (i) entitled to

unpaid minimum wages from Defendant for hours worked for which Defendant failed to pay the

mandatory minimum wage; (ii) entitled to overtime premium wages for the overtime work they

performed; and (iii) entitled to liquidated damages under 29 U.S.C. § 216(b)

       6.       Plaintiff alleges on behalf of the PA Class that they are: (i) entitled to unpaid

minimum wages from Defendant for hours worked for which Defendant failed to pay the

mandatory minimum wage; and (ii) entitled to overtime premium wages for the overtime work

they performed.




                                                   2
               Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 3 of 19



                                    JURISDICTION AND VENUE

          7.       Under 28 U.S.C. § 1331, this Court has federal question subject matter jurisdiction

over Plaintiff’s FLSA claims because they are brought under a federal statute, 29 U.S.C. §§ 201,

et seq.

          8.       This Court has supplemental jurisdiction over Plaintiff’s Pennsylvania state law

claim under 28 U.S.C. § 1367 because the PMWA claim arises from the same occurrence or

transaction as Plaintiff’s FLSA claim and is so related to that claim as to form part of the same

case or controversy.

          9.       Plaintiff Cingolani’s claims asserted herein arose in the judicial district.

          10.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which the claims occurred.

                                                 PARTIES

          11.      Plaintiff, Karrie Cingolani is a citizen of the Commonwealth of Pennsylvania who

resides in Mercer County, PA. From June 11, 2018 to October 17, 2018, Plaintiff, a Registered

Nurse, worked as a Registered Field Nurse for Defendant VNA Alliance, performing home health

care services. Plaintiff received “Pay-Per-Visit” (“PPV”) compensation which would sometimes

be adjusted based on the number of hours Plaintiff worked.

          12.      Defendant Alliance Visiting Nurses d/b/a VNA Alliance (hereinafter VNA

Alliance) is a Pennsylvania corporation headquartered at 704 N. Main Street, Meadville, PA

16335, and is a citizen of Pennsylvania. VNA Alliance offers a wide range of services and employs

nurses, therapists and other healthcare professionals to provide in home care for patients.




                                                      3
           Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 4 of 19



                                               FACTS

        13.     This action arises out of the Defendant’s wrongful classification of Plaintiff and

other similarly-situated Field Nurses— whose primary duties involved providing health care

services to patients in the patient’s homes—as exempt from the overtime compensation

requirements of the FLSA.

        14.     For an employer to properly designate an employee as exempt from statutory

overtime compensation requirements, it must establish that the employee performs job duties that

meet one of the statutorily-defined exemptions and, depending on the exemption, that the

employee is paid on either a salary-basis or fee-basis.

        15.     In order to claim the exemption for fee-basis pay, an employee must be paid an

“agreed sum for a single job regardless of the time required for its completion.” 29 C.F.R. §

541.605.

        16.     Although Defendant claimed to have paid Plaintiff and its Field Nurses on a Pay-

Per-Visit basis, Defendant did, in fact, adjust Plaintiff’s and other Field Nurses’ pay based on the

amount of time spent on the job.

        17.     Defendant paid Plaintiff and the putative collective members on a “point” system

for the time they spent providing care and treatment in patients’ homes. This system was based

on a matrix that, for example, ascribed two points for an initial home visit, two points for a

resumption of care visit, one point for a routine visit, and 1.5 points for a recertification visit.

        18.     At the time of her separation from Defendant, Plaintiff earned $34.00 for each

point she accumulated.




                                                   4
             Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 5 of 19



           19.     According to the United States Bureau of Labor Statistics, the median hourly

wage for Registered Nurses in the Western Pennsylvania nonmetropolitan area is $28.29. 2

           20.     Although her income appears to be higher than that of average Registered Nurses

in her area, the number of hours that Plaintiff needed to work in order to complete her tasks

drastically decreased her actual pay per hour.

           21.     The number of points Plaintiff and the Field Nurses would accumulate was

allegedly intended to roughly correspond to the anticipated amount of time that Plaintiff and

other Field Nurses would spend at the homes of their patients. A routine visit (one point) was

intended to take one hour, an initial visit (two points) was intended to take two hours, etc.

           22.     Plaintiff and other Field Nurses would sometimes spend hours preparing for a

visit and completing paperwork after a visit as well as often spending significantly more time at

the home of a patient than the point structure pre-supposed.

           23.     Defendant was aware the Field Nurses were working these additional hours over

and above the number of hours contemplated by the points system.

           24.     Despite being informed that her compensation was Pay-Per-Visit, Plaintiff and the

Field Nurses would sometimes be paid based upon the amount of time they spent at a location.

           25.     For example, on more than one occasion, Plaintiff was scheduled to attend to a

client for a routine visit (one point). After she had been at the client’s home for over three hours,

she was instructed to change the coding of the visit to a recertification (1.5 points).

           26.     Plaintiff’s and the Field Nurses’ weekly schedules would routinely reflect a

number of points equaling forty or less per week.




2
    https://www.bls.gov/oes/current/oes_4200001.htm#29-0000, last accessed December 17, 2019.

                                                        5
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 6 of 19



       27.     In reality, however, Plaintiff and the Field Nurses would spend many more hours

working than what was shown on their schedules. Despite this fact, Plaintiff and the other

members of the proposed collective action were only paid for the hours reflected on their

schedules.

       28.     The excessive number of hours worked over the amount recorded on their

schedules resulted in the Field Nurses occasionally being paid less than $7.25 per hour, the

federal and Pennsylvania minimum wage.

       29.     In addition, Plaintiff and the Field Nurses were not compensated at a rate of one

and one half times their regular pay for any hour worked over forty hours per week.

                          FLSA COLLECTIVE ACTION ALLEGATIONS

       30.     Plaintiff brings this claim on a collective basis under 29 U.S.C. § 216(b) for all

people who worked as Field Nurses for Defendant at any point during the maximum limitations

period (the “FLSA collective”);

       31.     Plaintiff belongs to the FLSA collective she seeks to represent, because:

               a.     She worked as a Field Nurse for Defendant during the relevant period and

       had similar job duties to the other collective members;

               b.     She received the same training from Defendant and was required to

       comply with the same wage and hour policies as other Field Nurses;

               c.     Defendant classified her as exempt from statutory overtime and minimum

       wage compensation requirements;

               d.     Plaintiff’s wages were calculated and paid based on Defendant’s pay

       scheme that included fixed, per-visit payments for some work and no compensation at all

       for other required tasks;



                                                 6
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 7 of 19



               e.       Defendant routinely suffered and permitted Plaintiff to work more than

       forty hours per workweek;

               f.       Defendant did not maintain accurate contemporaneous records of all the

       hours Plaintiff worked, and did not require any Field Nurse, including Plaintiff, to

       maintain such records;

               g.       Defendant knew Plaintiff was working more than 40 hours per week,

       because it assigned the work she performed, tracked her performance of this work and

       required her to complete extensive paperwork detailing her work and when it was

       completed;

               h.       Defendant did not pay Plaintiff any overtime premium wages for any of

       the work she performed beyond forty hours in any work week; and

               i.       Defendant did not ensure Plaintiff was paid at least the minimum wage for

       every hour worked.

       32.          Although Plaintiff and the FLSA collective members may have worked in

different states or under different managers, this action may be properly maintained as a

collective action because, among other things:

               a.       They all worked under the same material terms and conditions of

       employment;

               b.       They were all classified as exempt from statutory overtime and minimum

       wage requirements;

               c.       They performed the same job duties and had the same job-related

       responsibilities;




                                                 7
            Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 8 of 19



                 d.      They received common training about their employment and the wage and

          hour policies and practices at issue here;

                 e.      They were governed by the same timekeeping policies, practices and

          systems;

                 f.      They were governed by the same compensation policies, practices and

          systems;

                 g.      They were governed by the same policies, practices, and systems

          concerning work hours and the performance of their work;

                 h.      They were governed by the same policies, practices, and systems

          concerning overtime hours and wages; and

                 i.      They were governed by the same policies, practices, and systems

          concerning minimum wage.

          33.    Because of Defendant’s pay scheme, Plaintiff and the FLSA collective action

members do not fall within any exemption to the overtime pay requirements of the FLSA.

          34.    Plaintiff estimates that the FLSA collective, including both current and former

employees over the relevant period, will include at least several dozen members. The precise

number of potential FLSA collective action members will be readily available from Defendant’s

personnel, scheduling, time and payroll records, and from input received from the Defendant and

collective action members as part of the notice and “opt-in” process provided by 29 U.S.C. §

216(b).




                                                       8
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 9 of 19



                      PENNSYLVANIA CLASS ACTION ALLEGATIONS

       35.    Plaintiff brings her PMWA claim as a class action pursuant to Fed. R. Civ. P. 23

for all Pennsylvania residents who worked as Field Nurses for Defendant at any point during the

maximum limitation period.

       36.    Plaintiff belongs to the class she seeks to represent because she:

              a.      Is a resident of Pennsylvania;

              b.      Worked under the same material terms and conditions of employment as

       the PMWA class member;

              c.      Was classified as exempt from statutory overtime and minimum wage

       requirements like the PMWA class members;

              d.      Performed the same job duties and had the same job-related

       responsibilities as the PMWA class member;

              e.      Received the same training about her employment and the wage and hour

       policies and practices at issue here as the PMWA class members;

              f.      Was governed by the same time keeping policies, practices and systems as

       the PMWA class members;

              g.      Was governed by the same policies, practices and systems concerning

       work hours and the performance of their work as the PMWA class members;

              h.      Was governed by the same policies, practices and systems concerning

       overtime hours and wages as the PMWA class members; and

              i.      Was governed by the same policies, practices, and systems concerning

       minimum wage.




                                                9
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 10 of 19



       37.     Plaintiff’s claims for violation of the PMWA may be maintained as a class action

because the putative class members are so numerous that their joinder would be impracticable.

Over the relevant period, Defendant is believed to have employed at least several hundred Field

Nurses. The exact number of class members will be determined from Defendant’s payroll

records through the discovery process.

      38.      This action may be properly maintained as a class action because there are

material questions of law or fact common to the PMWA class members that predominate over

any individual issues including:

               a.     Whether the PMWA class members were classified as exempt from

       statutory overtime and minimum wage requirements;

               b.     Whether the PMWA class members routinely spent more than forty hours

       per workweek on work-related tasks;

               c.     Whether Defendant maintained accurate contemporaneous records of all

       the hours the PMWA class members worked or required them to maintain such records;

               d.     Whether Defendant’s hybrid pay scheme meets either the salary basis

       requirement or the fee-basis requirement;

               e.     Whether the PMWA class members should have been properly classified

       as non-exempt from statutory overtime requirements;

               f.     Whether Defendant’s hybrid pay scheme wrongly deprived the PMWA

       class members of legally required overtime and minimum wages;

               g.     Whether the PMWA class members can state a claim under the PMWA

       for unpaid overtime work;




                                               10
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 11 of 19



               h.      Whether the PMWA class members can state a claim under the PMWA

       for failure to pay the minimum wage;

               i.      Whether the PMWA class members are entitled to compensatory damages,

       interest, or attorneys’ fees and costs on their PMWA claim; and

               j.      Whether Defendant raises defenses common to all PMWA class members.

       39.     This action may be properly maintained as a class action because Plaintiff’s

PMWA claim is typical of the claims belonging to the PMWA class members in that they are

similarly situated employees who performed similar work under similar terms, conditions,

policies and practices and, as a result, have been similarly harmed.

       40.     This action may be properly maintained as a class action because Plaintiff will

fairly and adequately assert and protect the interests of the PMWA class members as follows:

               a.      There is no apparent conflict of interest between Plaintiff and the PMWA

       class members;

               b.      Plaintiff’s attorneys have significant experience in the litigation of

       complex civil and class action matters in this Court, and will adequately represent the

       interests of the PMWA class members; and

               c.      Plaintiff has access to adequate financial resources to assure that the

       interests of the PMWA class members will not be harmed because, consistent with the

       Pennsylvania Rules of Professional Conduct, Plaintiff’s counsel have agreed to advance

       the costs and expenses of this litigation contingent upon the outcome of the case.

       41.     This action may be properly maintained as a class action because it will provide a

fair and efficient method for adjudication of the issues presented by this controversy as follows:




                                                 11
        Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 12 of 19



              a.      Common questions of law or fact predominate over any questions

       affecting only individual members, as Plaintiff seeks to remedy a common legal

       grievance, namely Defendant’s failure to pay overtime wages owed to similarly situated

       employees who worked as a Nurses providing home health care services in Pennsylvania;

              b.      No difficulties are likely to be encountered in the management of this

       litigation as a class action, given that Defendant’s business records will assist in

       identifying the PMWA class members and verifying the amount of their claims;

              c.      This forum is particularly appropriate for adjudicating these claims as this

       Court has significant experience with class action litigation; and

              d.      The claims addressed in this Complaint are not too small to justify the

       expenses of class-wide litigation, nor are they likely to be so substantial as to require the

       litigation of individual claims.

                                           COUNT I
                         (Violation of the Fair Labor Standards Act)

       42.    All previous paragraphs are incorporated as though fully set forth herein.

       43.    Plaintiff and the proposed collective action members are employees entitled to the

FLSA’s protections.

       44.    Defendant is an employer covered by the FLSA.

       45.    The FLSA requires that covered employees receive a minimum wage of not less

than $7.25 per hour for every hour worked.

       46.    Defendant violated the FLSA by failing to pay Plaintiff and the proposed

collective action members a minimum wage of $7.25 per hour worked.

       47.    The FLSA requires that covered employees receive overtime.




                                                 12
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 13 of 19



       48.     The FLSA requires that covered employees receive overtime compensation “not

less than one and one-half times” their regular rate of pay for hours in excess of 40 in a

workweek. See 29 U.S.C. § 207.

      49.      Defendant violated the FLSA by failing to pay Plaintiff and the proposed

collective action members overtime premium compensation for hours worked over 40 per week.

      50.      In violation of the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

      51.      Under the FLSA, 29 U.S.C. § 216(b), Plaintiff is entitled to reimbursement of her

costs and attorneys’ fees if she is successful in prosecuting this action for unpaid overtime wages

and minimum wage claims.




                                                 13
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 14 of 19



                                             COUNT II
                                     (Violation of the PMWA)

        52.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        53.     The unpaid wages at issue in this litigation are “Wages” as defined by PMWA §

3(d).

        54.     Defendant is an “Employer” as defined in PMWA § 3(g).

        55.     Plaintiff and the PMWA class members are “Employees” as defined by PMWA §

3(h).

        56.     PMWA § 4(a.1) requires an employer to pay its employees at least the federal

minimum wage rate for all hours worked.

        57.     PMWA § 4(c) and the applicable enabling Regulations found at 34 Pa. Code §

231.42 state that employees shall be paid for all hours worked in excess of 40 hours per week at

a rate not less than 1.5 times their regular rate of pay.

        58.     PMWA § 8 requires employers to keep a true and accurate record of the hours

worked by each employee.

        59.     PMWA § 13 expressly allows private plaintiffs to bring a civil action to enforce

an employers’ failure to comply with the PMWA’s requirements.

        60.     PMWA § 13 expressly provides that an agreement between the employer and

employee to work for less than the required minimum wage is not a defense to an action seeking

to recover unpaid minimum wages.

        61.     Throughout the relevant period, Defendant was obligated to comply with the

PMWA’s requirements, Plaintiff and the PMWA class members were covered employees




                                                  14
           Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 15 of 19



entitled to the PMWA’s protections, and Plaintiff and the PMWA class members were not

exempt from receiving wages required by the PMWA for any reason.

       62.     Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly classifying Plaintiff and the PMWA class members

as exempt from the PMWA’s minimum wage and overtime pay provision despite knowing that

its wage scheme does not meet either the salary-basis requirement or the fee-basis requirement.

       63.     Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly suffering or permitting Plaintiff and the PMWA

class members to regularly work more than 40 hours per week without ensuring they were paid

at an overtime premium rate for all hours beyond 40.

       64.     Plaintiff and the PMWA class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of

wages owed for work they performed from which Defendant derived a direct and substantial

benefit.

       64.     Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff and the PMWA class members all wages mandated by the PMWA.

                                      COUNT III
              Pennsylvania Wage Payment Collection Law 43 P.S. § 260.1, et seq.
                                (On Behalf of the PA Class)

       65.     Plaintiff on behalf of herself and the PA Class Members, re-alleges and incorporates

by reference the paragraphs above as if they were set forth again herein.

       66.     At all relevant times, Defendant has employed, and/or continue to employ, Plaintiff

and each of the PA Class Members within the meaning of the WPCL.




                                                15
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 16 of 19



       67.     As part of Defendant’s employment of Plaintiff and the PA Class Members,

Defendant promised to compensate Plaintiff and the PA Class Members in a manner that was

consistent with the laws of the Commonwealth of Pennsylvania. This promise, as evidenced by

the conduct of Defendant, is an agreement for payment within the meaning of the WPCL.

       68.     Pursuant to the WPCL, 43 Pa. S. § 260.1 et seq. Plaintiff and the members of the

PA Class were entitled to receive all compensation due and owing to them on their regular payday.

       69.     As a result of Defendant’s unlawful policies, Plaintiff and the members of the PA

Class have been deprived of compensation due and owing.

       70.     Plaintiff, on behalf of herself and the members of the PA Class, are entitled to

recover from Defendants the amount of unpaid compensation, and an additional amount of 25%

of the unpaid compensation as liquidated damages.

                                    COUNT IV
                  PA Common Law – Unjust Enrichment/Quantum Meruit
                             (On Behalf of the PA Class)

       71.     Plaintiff, on behalf of herself and the PA Class Members, re-alleges and

incorporates by reference the paragraphs 1 through 64 above as if they were set forth again herein.

       72.     This Fourth Claim for Relief is brought in the alternative to Plaintiff’s Third Claim

for Relief, to the extent that Defendant denies the existence of an agreement to compensate Plaintiff

and the PA Class in a manner consistent with the laws of the Commonwealth of Pennsylvania.

       73.     Plaintiff and the members of the PA Class were employed by Defendant within the

meaning of the PA State Laws.

       74.     At all relevant times, Defendant has had a willful policy of improperly classifying

PA Class members as exempt.




                                                 16
         Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 17 of 19



       75.     Defendant has retained the benefits of their unlawful misclassification from

Plaintiff and PA Class Members under circumstances which rendered it inequitable and unjust for

Defendant to retain such benefits.

       76.     Defendant was unjustly enriched by subjecting Plaintiff and the PA Class Members

to such improper misclassification.

       77.     Defendant retained the benefits of Plaintiff’s and PA Class Members’ time under

circumstances which rendered it inequitable and unjust for Defendant to retain such benefits.

       78.     As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and the

members of the PA Class have suffered injury and are entitled to reimbursement, restitution and

disgorgement from Defendant of the benefits conferred by Plaintiff and the PA Class.

       79.     Plaintiff and the members of the PA Class are entitled to reimbursement, restitution

and disgorgement of monies received by Defendant.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and other members of the putative FLSA

collective and putative PA class, seeks the following relief:

       A.       Certification of this matter to proceed as a collective and class action pursuant to

29 U.S.C. § 216(b) and PMWA;

       B.       Prompt notice, pursuant to 29 U.S.C. § 216(b) and PMWA, of this litigation to

all potential members of the collective and class action;

       C.       A finding that Defendant willfully violated the applicable provisions of the

FLSA and PMWA by failing to pay all required overtime wages to Plaintiff, the FLSA collective

action members, and the PMWA class members;




                                                17
            Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 18 of 19



       D.        A finding that Defendant willfully violated the applicable provisions of the FLSA

and PMWA by failing to pay all required minimum wages to Plaintiff, the FLSA collective

action members, and the PMWA class members;

       E.        Judgment in favor of Plaintiff and the FLSA collective action members on Count

I;

       F.        Judgment in favor of Plaintiff and the PMWA class members on Count II;

       G.        Judgment in favor of Plaintiff and the PA class members on Count III;

       H.        Judgment in favor of Plaintiff and the PA class members on Count IV;

       I.        An award of all available compensatory and liquidated damages in an amount to

be determined;

       J.        An award of pre-judgment interest on all damages due, to the extent permitted by

law;

       K.        An award of a reasonable attorney’s fee and reimbursement of all reasonable

costs and expenses incurred in litigating this action;

       L.         Awarding equitable and injunctive relief precluding the continuation of the

policies and practices pled in this Complaint;

       M.         Awarding any further relief the Court deems just, necessary and proper; and

       N.         Maintaining jurisdiction over this action to ensure Defendant’s compliance with

the foregoing.




                                                 18
        Case 1:20-cv-00033-SPB Document 8 Filed 03/24/20 Page 19 of 19



                                       JURY DEMAND

             Plaintiff demands a trial by jury on all issues so triable.



Dated: March 24, 2020

                                             Respectfully submitted,

                                             CARLSON LYNCH, LLP

                                             /s/ Gary F. Lynch

                                             Gary F. Lynch (PA ID 56887)
                                             Elizabeth Pollock Avery (PA ID 314841)
                                             1133 Penn Avenue, 5th Floor
                                             Pittsburgh, PA 15222
                                             Tel. (412) 322-9243
                                             glynch@carlsonlynch.com
                                             eavery@carlsonlynch.com

                                             Counsel for Plaintiff




                                               19
